UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 14-1624


MELVIN M. FARMER,

                Plaintiff - Appellant,

          v.

CAMPBELL SOUP COMPANY LLC; CLAYTON PARKS, Utility Service
Leader; MATTHEW KELLEY, Service Leader,

                Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:14-cv-00179-WO-LPA)


Submitted:   October 21, 2014              Decided:   October 23, 2014


Before SHEDD, DUNCAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Melvin M. Farmer, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Melvin M. Farmer appeals the district court’s order

accepting     the   recommendation      of    the   magistrate      judge   and

dismissing his complaint.        We have reviewed the record and find

no reversible error.          Accordingly, we affirm for the reasons

stated by the district court.           Farmer v. Campbell Soup Co., No.

1:14-cv-00179-WO-LPA (M.D.N.C. May 22, 2014).                We dispense with

oral   argument     because    the    facts   and   legal    contentions    are

adequately    presented   in    the    materials    before   this   court   and

argument would not aid the decisional process.



                                                                      AFFIRMED




                                        2